Citation Nr: 1038742	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for degenerative disease of 
the lumbar spine, status post fusion at L1-L3. 
 
2.  Entitlement to service connection for bilateral wrist 
disability. 
 
3.  Entitlement to service connection for bilateral knee 
disability. 
 
4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to July 1959.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Cheyenne, Wyoming that denied service 
connection for degenerative disease of the lumbar spine, 
bilateral knee and wrist disability and PTSD.

Following review of the record, the issues of entitlement to 
service connection for degenerative disease of the lumbar spine 
and PTSD will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Bilateral wrist injury was not shown in service and is 
unrelated to service; arthritis of the left wrist was not 
manifest within one year of separation from service.

2.  Bilateral knee injury was not shown in service and is 
unrelated to service; arthritis of the left knee was not manifest 
within one year of separation from service.


CONCLUSIONS OF LAW

1.  Bilateral wrist disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).

2.  Bilateral knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has disorders of both knees and 
wrists as the result of injuries in service for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claims of service connection for 
bilateral wrist and knee disorders by letter dated in June 2006 
that addressed the required notice elements.  The letter informed 
the appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  That letter also addressed the effective 
date elements of the claims. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For these reasons, the Board may proceed to 
decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The record contains extensive VA clinical data that have 
been thoroughly reviewed.  Private clinical records have also 
been received and considered.  A Travel Board personal hearing 
was scheduled at the Veteran's request which he subsequently 
cancelled in June 2010.  The claims folder has been thoroughly 
reviewed and his complaints and the clinical findings have been 
considered in detail.  

The Veteran has not been afforded a VA examination as to the 
claimed wrist and knee disabilities.  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that VA must provide a 
medical examination when there is: (1) competent evidence of a 
current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  In this case, there is no reliable lay or medical 
foundation to support the claims of service connection for 
bilateral wrist and knee disorders other than lay assertions 
which are not deemed to be credible for reasons explained in the 
legal analysis portion of this decision.  Additionally, there is 
no reliable evidence which satisfies the second or third 
criterion of the McLendon analysis to establish service 
connection also due to lack of credibility on the Veteran's part.  
The Board therefore finds that the evidence on file is adequate 
to render a decision on these claims and that an examination is 
not necessary.

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate any additional existing 
evidence that is necessary or is able to be secured for a fair 
adjudication of the claims that has not been obtained.  It is 
therefore found that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of these claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims of entitlement to 
service connection for bilateral wrist and knee disabilities are 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Factual Background

The Veteran's service treatment records reflect no treatment for 
the wrists or knees during active duty.  He is shown to have been 
seen in October 1958 for swelling and pain in the right hand 
stating that he had struck it with a hammer the previous day 
while working on a tank.  The same clinical entry subsequently 
referred to pain in the left hand based on the prior history.  X-
rays were negative for fracture.  The service treatment records 
do reflect that he was involved in a fight.  No reference was 
made to a hand injury.  On examination in July 1959 for discharge 
from active duty, the upper and lower extremities were evaluated 
as normal and no defects were recorded.  

Post service, the evidence reflects that the Veteran was admitted 
to a private hospital after a motor vehicle accident in August 
1972.  Among other injuries, he sustained a sprain or possible 
tear of the medial and collateral ligaments of the left knee, as 
well as fracture of the right anterior distal radius for which he 
underwent reduction and internal fixation.  The appellant 
continued to have left knee complaints for which arthrotomy and 
removal of torn medial meniscus were performed in October 1972.  
In July 1974, the Veteran fell while playing tennis and injured 
the left wrist.  A diagnosis of left wrist sprain was recorded.  
An X-ray impression of normal left wrist was rendered.  He 
twisted his left knee while working at home in October 1975 
leading to a diagnosis of torn medial ligaments for which plastic 
splints were prescribed.  An X-ray in October 1975 was 
interpreted as showing mild degenerative changes in the left knee 
joint.  The appellant subsequently underwent arthrotomy with 
repair of torn medial ligaments of the left knee with excision of 
retained posterior horn of the medial meniscus that same month.  
Private clinical records dating though February 1976 reflect that 
Veteran received continuing follow-up for chronic symptoms 
affecting the left knee that included pain, effusion, quadriceps 
atrophy, loss of motion, weakness, and valgus instability.

The Veteran wrote to VA in July 1979 regarding educational 
benefits, stating that in August 1974 he had a serious car 
accident that prevented him from attending college or working 
through 1976.  His private physician, P. Holtz, M.D., confirmed 
this in a letter of that same date. 

A claim was received in March 2006.  Subsequently received was a 
letter written by the Veteran's private physician, D. M. Turner, 
M.D., stating that the appellant had been totally disabled since 
1988 due to problems that included knee difficulties.  

Received in September 2007 were various clinical reports 
pertaining to the Veteran's knees and the left wrist.  In August 
1988, J. K. Horstman, M.D., indicated that the Veteran had 
undergone left knee arthroscopy, patellar shave, shaving of the 
medial femoral condyle and a valgus producing proximal tibial 
osteotomy.  Dr. Horstman wrote in September 1990 that the Veteran 
suffered from moderately severe degenerative arthritis of the 
medial compartment of the left knee.  A physical examination 
report dated in October 1994 indicated that the appellant was 
admitted for a right knee meniscal tear following a two-year 
history of right knee pain which had not responded to 
conservative treatment.  It was recorded that that he would 
undergo right knee arthroscopy and any indicated meniscal 
surgery.  A clinical report from E. E. Young, M.D., dated in 
March 1999 noted that the Veteran had a long history of left 
wrist problems and had undergone fusion in 1997.  An X-ray of the 
left wrist disclosed breakage of the distalmost screw and 
loosening of the fourth screw from the distal end.  An impression 
of painful hardware, left wrist, was rendered.  Dr. Young also 
noted that past medical history was remarkable for multiple 
surgical procedures to the left and right knees, including a 
total right knee replacement. 

VA outpatient records dating from 2006 reflect intermittent 
treatment for wrist and knee complaints.  A clinical entry dated 
in September 2007 noted that the Veteran complained of pain in 
the knees and wrists, among other things.  Following an X-ray of 
the left wrist in July 2007, the impressions were fusion of the 
radiocarpal joint as well as intercarpal joints, degenerative 
changes of the carpometacarpal joint and the remaining 
intercarpal articulations, osteopenia, and soft tissue swelling.  

Legal Analysis

1.  Bilateral wrist disability.

The Veteran asserts that current bilateral wrist disability is 
related to service, specifically to injuries he received therein.  
The Board finds, however, that his lay assertion is not credible.  
There is nothing in the service treatment records that supports 
this assertion.  Although he injured the right or left hand in 
1958, it was not recorded that a wrist was involved.  The 
separation examination report in July 1959 disclosed that the 
upper extremities were evaluated as normal and no pertinent 
defects were noted.  No documentation has been received 
evidencing symptoms of either wrist immediately after discharge 
from active duty.  As noted above, clinical records were 
subsequently received indicating that the appellant sustained a 
right wrist fracture in an automobile accident in 1972 for which 
he underwent surgery, and fell and injured his left wrist in 1974 
which also led to surgery and continuing treatment.  More recent 
clinical records indicate that he has degenerative changes in the 
left wrist.  

The Board points out that the reliable evidence first indicates 
right and left wrist injuries approximately 13 and 15 years, 
respectively, after the Veteran's separation from service.  The 
Board again notes that the upper extremities were normal at 
separation.  In view of such, the Board finds that neither a 
right wrist nor a left wrist disability had onset in service, and 
the presumption of service connection for arthritis of the left 
wrist does not attach.  This is because any arthritis or 
degenerative changes of the left wrist did not manifest within 
one year of separation from service.  There is no reliable 
evidence in the record to show other than that right and left 
wrist disabilities were first indicated many years after 
discharge from active duty.  The Board thus finds that service 
connection for right and left wrist disorders is not warranted. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  However, competence and 
credibility are different matters.  The Board observes that the 
available evidence first indicates wrist injuries in the early 
1970s leading to chronic disorders and eventual surgery, 
approximately 13 and 15 years after discharge from active duty.  
Nothing in the available post service clinical records dating 
from 1972 suggests bilateral wrist disability deriving from 
service.  There is no reliable post service showing of any 
continuity of reported in-service wrist symptomatology.  Here we 
have silent service treatment records, a normal separation 
examination and clear evidence of post service injuries.  There 
are 13 to 15 years between service and evidence of bilateral 
wrist disability.  Such factors clearly militate against a 
finding that the Veteran's assertions of symptoms in service and 
continuity of symptomatology are credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the normal separation 
examination and documentation of intervening bilateral wrist 
injuries are far more probative than a remote statement of in-
service onset and continuity.  In view of such, the Veteran is 
thus found to be an unreliable historian.  Therefore, based upon 
the lay and clinical evidence, the Board finds that the Veteran's 
assertions of in-service onset and continuity of a right and left 
wrist disorders are not credible and do not provide a basis to 
establish service connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that current right and 
left wrist disabilities are related to service or to any incident 
therein.  The Board thus finds that the preponderance of the 
evidence is against the claim and service connection must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

2.  Bilateral knee disability.

The Veteran asserts that injured his knees in service and has now 
has chronic residuals as a result thereof.  The Board observes, 
however, that the service treatment records contain nothing in 
support of this assertion.  When examined in July 1959 for 
separation from the service, the lower extremities were evaluated 
as normal and no pertinent defects were noted.  There is no 
documentation evidencing treatment for the knees immediately 
after discharge from active duty.  Clinical records subsequently 
received indicate that the appellant sustained a left knee 
sprain/meniscal tear in an automobile accident in 1972 for which 
he underwent surgery, and reinjured the left knee in October 1975 
leading to additional surgery and continuing treatment.  In 2000, 
it was reported that he had moderately severe degenerative 
changes of the left knee.  It was reported in March 1999 that he 
had had a total right knee replacement.  The record indicates 
that the Veteran underwent right knee surgery in the mid 1990s 
following a two-year history of pain leading to a diagnosis of 
medical meniscus tear.

The Board points out that the reliable evidence first indicates 
left knee injury approximately 13 years after the Veteran's 
separation from service.  A right knee condition is not 
documented until 1994, approximately 33 years after discharge 
from active duty.  The Board again notes that the lower 
extremities were normal at separation.  In view of such, the 
Board finds that neither a left nor right knee condition had 
onset in service, and the presumption of service connection for 
arthritis of the left knee does not attach.  This is because any 
arthritis or degenerative changes of the left knee did not 
manifest within one year of separation from service.  There is no 
reliable evidence in the record to show other than that left and 
right knee disabilities were first clinically indicated many 
years after discharge from active duty.  The Board thus finds 
that service connection for left and right knee disorders is not 
warranted on a direct or presumptive basis. See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

It is true that lay assertions may serve to establish a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  Lay evidence must be considered when 
a Veteran seeks disability benefits.  A layman is competent to 
report that he or she notices symptoms as such come through one 
of the senses. See Jandreau; Buchanan; Layno supra.  The Board 
observes in this instance, however, that the available evidence 
first indicates left knee injury following an automobile accident 
in 1972, and reinjury in 1974 leading to a chronic disorder and 
multiple surgeries beginning approximately 13 years after 
discharge from active duty.  There is no lay or clinical evidence 
pertaining to the right knee until 1994, approximately 33 years 
after discharge from active duty.  Therefore, nothing in the 
available post service clinical records dating from 1972 suggests 
bilateral knee disability deriving from service.  There is no 
reliable post service showing of any continuity of reported in-
service knee symptomatology.  The Board thus finds that the 
silent service treatment records, the normal separation 
examination, documented evidence of intervening injuries to the 
left knee approximately 13 and 16 years after service, and a 
total right knee replacement approximately 33 years after active 
duty clearly militate against a finding that the Veteran's 
assertions of symptoms in service and continuity of 
symptomatology are credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the normal separation 
examination, documentation of intervening left knee injuries many 
years after service, and no evidence of a right knee condition 
for approximately 33 years after service are far more probative 
than the Veteran's remote statement of in-service onset and 
continuity.  In view of such, the Veteran is found to be an 
unreliable historian.  Therefore, based on the lay and clinical 
evidence, the Board finds that the appellant's assertions of in-
service onset and continuity of right and left knee disorders are 
not credible and do not provide a basis to establish service 
connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that current right and 
left knee disabilities are related to service or to any incident 
therein.  The Board thus finds that the preponderance of the 
evidence is against the claims and service connection must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for bilateral wrist disability is denied.

Service connection for bilateral knee disability is denied.




REMAND

The Board notes that following the supplemental statement of the 
case in December 2009 for PTSD, additional evidence was received 
consisting of a private psychological evaluation relating PTSD to 
service.  This clinical evidence has not heretofore been 
considered in the adjudication of this claim.  Neither the 
Veteran nor his representative has waived consideration of this 
particular evidence by the agency of original jurisdiction.  
Under the circumstances, the Board cannot consider this evidence 
in the first instance and must remand this matter to the RO for a 
supplemental statement of the case. See 38 C.F.R. §§ 19.38(b) 
(3), 20.1304(c) (2010).

Review of the record discloses that among the stressors in 
service the Veteran reported in March 2008 as having led to a 
diagnosis of PTSD were shooting fellow soldiers in the line of 
duty who were members of his battalion.  He stated in VA clinical 
records dated in January 2008 that he was given a dishonorable 
discharge.  In VA mental health notes in August 2008, the 
appellant related that he and one or two men beat up an officer 
which landed them in the brig.  He said that this was very 
traumatic for him because he had to break up rocks and had 
blisters on his hands.  In a private psychological report dated 
in May 2010, the appellant related that he was sent by a doctor 
for counseling at the age of 25 and that the diagnosis was 
"stress."  In these respects, the Board observes that the 
Veteran has never had a VA compensation examination for pension 
purposes and one should be scheduled.  As well, there is no 
documentation of record that he was given a dishonorable 
discharge.  Therefore, he should provide a copy of his separation 
paper or record which documents this status.  Additionally, the 
Veteran should be requested to provide authorization to request 
records with the names of the providers, their addresses and 
dates of treatment when he was counseled at age 25, to include 
the referring physician.  These clinical records should be 
requested and associated with the claims folder when proper 
authorization is received.

The Board observes that in the substantive appeal received in 
November 2008, the Veteran stated that he developed chronic back 
pain in service and that military doctors in 1959 indicated that 
he needed a back operation.  He stated that a "Court in 
California" determined that he had pre-existing back injuries 
from his time in the military, and that because of such he was 
not entitled to compensation for injuries he had received in 
subsequent automobile accident.  The Board finds that the court 
determination might be helpful in the adjudication of the 
Veteran's claim for lumbar spine disability.  Therefore, the 
appellant should be contacted and requested to obtain 
documentation relating to the unspecified California court's 
determination and submit it to VA.

The Veteran underwent VA examination in November 2006 where it 
was noted that he had received Social Security disability since 
1988.  The record reflects that a request for records was sent to 
Social Security in June 2006 and the response received indicated 
that records were extant.  However, no documentation has been 
received to date.  The Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records, which may have a bearing on 
a veteran's claim. See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  Therefore, another request to Social 
Security should be initiated for the Veteran's records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and obtain a copy of the 
Agency decision in the Veteran's case, and 
the medical documentation relied upon for 
the award of disability benefits.

2.  A) Write the Veteran and request that 
he submit all documentation pertaining to 
the decision rendered by the California 
court relating to a pre-existing back 
disability referred to in his substantive 
appeal.  B) Request that the Veteran 
provide authorization identifying the 
names and addresses of all providers who 
treated him for psychological symptoms, or 
from whom he received counseling at age 
25, to include the referring doctor.  
After securing the necessary releases, the 
RO should request this information. C) Ask 
the Veteran to provide proof or 
documentation confirming he was 
dishonorably discharged, or a statement 
which explains his report of such.

3.  Following a reasonable period of time 
for receipt of the additional information 
requested above, the Veteran should be 
scheduled for examination by a VA 
psychiatrist who has not seen him 
previously to determine the current 
psychiatric diagnosis and probable 
etiology of any indicated PTSD.  The 
claims file must be made available to the 
physician.  A comprehensive clinical 
history should be obtained.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) should be performed, and 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).

The examiner should carefully read and 
consider all of the VA and private medical 
doctor reports, the reported stressors in 
the record, to include his shootings of 
fellow soldiers, the beating up of an 
officer with others, and his reports of a 
dishonorable discharge and court martial, 
etc., as compared to his personnel record 
in the file, and determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD are satisfied.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment on the link 
between the current symptomatology and one 
or more of the reported in-service 
stressors.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. rev. 
1994).  A numerical code for the Global 
Assessment of Functioning (GAF) should be 
assigned.  The report of examination 
should include a complete rationale for 
the opinions provided.  

4.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining claims on 
appeal.  If a benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


